CONFESSION OF ERROR

PER CURIAM.
Upon the State’s proper confession of error, this case is remanded to the trial court to correct the written judgment. As to Count I, the defendant was convicted of attempted robbery without a weapon, a third-degree felony. The written judgment, however, incorrectly indicates that attempted robbery without a weapon is a second-degree felony. Moreover, as to Count I, the written judgment also erroneously fails to list the attempt statute, Section 777.04(4)(e), Florida Statutes (1993). Accordingly, this cause is reversed and remanded for the entry of a corrected written judgment consistent with this opinion.
Reversed and remanded with instructions.